DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because specifically the left-hand side of Fig. 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(G).  Furthermore, examiner advises applicant to separate out the two cap structures (in Fig. 3). In other words, show the entire conventional cap on the left side and the entire cap of the instant app. on the right side and avoid using the split-view as currently presented to avoid confusion; emphasis added.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
“the olive has a ribbed wall surface on its inner side” and “a plurality of grooves in the wall of the olive” as in claim 4
“the grooves” in claims 5 and 6; and 
“the webs” in claim 6  
Must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character 1 has been used to designate both “a concentric recessed channel,” “recessed channel” and “recess channel” (see pg. 4 Ln. 24 – pg. 5 Ln. 7).  
reference character 4 has been used to designate both “an inner annular wall” and “the radially inner annular wall” (see pg. 4 Ln. 25-27)
reference character 6 has been used to designate both “an outer, annular lid region” and “the annular lid region” (see pg. 4 Ln. 27 – pg. 5 Ln. 11)
reference character 7 has been used to designate “peripheral wall,” “webs” and “protruding webs” (see pg. 4 Ln. 28 – pg. 5 Ln. 11)
reference character 8 has been used to designate “peripheral wall,” “webs” and “protruding webs” (see pg. 4 Ln. 28 – pg. 5 Ln. 11)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 7 and 8 have both been used to designate “peripheral wall,” “webs” and “protruding webs” (see pg. 4 Ln. 28 – pg. 5 Ln. 11)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.

Claim Objections
Claims 2-7 is/are objected to because of the following informalities: 
In claims 2-7, Ln. 1, the preamble of each claim reads, “A stopper as claimed in claim…” which could read “[[A]]The stopper as claimed in claim…” to establish the proper antecedent basis. 
In claim 2, Ln. 2, the phrase, “the peripheral wall of a desiccant chamber…” could read “…[[the]]a  peripheral wall of a desiccant chamber…” to correct the grammatical error.
In claim 5, Ln. 1, the phrase “generally” should be deleted as it is not needed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	In claim 1, Ln. 3, the phrase “may be” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term "may" are required or optional. For examination purposes the recitation following the term “may” are consider to be optional limitations.
	In claim 1, Ln. 9, the phrase, “…the recessed channel…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a circular, concentric recessed channel” (claim 1, Ln. 7-8) when referring to “the recessed channel” OR a different “recessed channel”? Further clarification is required. 
	In claim 1, Ln. 10, the phrase, “…the central circular lid region…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “a central circular lid region” per se in claim 1. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 1, Ln. 10, the phrase, “…the outer annular lid region…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “an outer annular lid region” per se in claim 1. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 1, Ln. 11, the phrase, “…the upper side of the annular lid region…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “an upper side of the annular lid region” per se in claim 1. Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 1, Ln. 11, the phrase, “…the annular lid region…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “an annular lid region” per se in claim 1. Therefore, it is unclear as to what aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 4, Ln. 1-3, the phrase, “..wherein the olive has a ribbed wall surface on its inner side, which is defined by a plurality of grooves in the wall of the olive extending in the longitudinal direction of the olive…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. Further clarification is required. 
	In claim 4, Ln. 2, the phrase, “…its…” renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 4, Ln. 2, the phrase, “...the wall of the olive…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “a wall of the olive” per se in claim 1 (from which claim 4 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 5, Ln. 1, the phrase, “…the grooves…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing the same “a plurality of grooves” (claim 4, Ln. 2; from which claim 5 depends from) when referring to “the grooves” OR different “grooves”? Further clarification is required. 
	In claim 6, Ln. 1, the phrase, “…the webs…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “webs” per se in claim 4 (from which claim 6 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 6, Ln. 1, the phrase, “…the grooves…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing the same “a plurality of grooves” (claim 4, Ln. 2; from which claim 6 depends from) when referring to “the grooves” OR different “grooves”? Further clarification is required.
	In claim 7, Ln. 2, the phrase, “…the recessed channel…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a circular, concentric recessed channel” (claim 1, Ln. 7-8; from which claim 7 depends from) when referring to “the recessed channel” OR a different “recessed channel”? Further clarification is required.
As for claims 2-7, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallant (WO2005014415 A1 – art of record; hereinafter Vallant) in view of Dafflon (EP 0798228 B1; hereinafter Dafflon).
Regarding claim 1, Vallant teaches a stopper (1) for a container with a lid with a peripheral wall (5), which engages around the neck (3) of the container (2) and integrally formed on whose lower edge there is a peripheral security ring (7), which may be torn off, for tamper-evident security of the contents of the container with inwardly directed locking formations, which, in the fastened position of the stopper, engage beneath an outwardly directed annular projection on the container (as shown in Vallant Fig. 1), the stopper comprising a circular, concentric recessed channel in the lid, which has a radially outer annular wall and a radially inner annular wall, which are connected together by a base wall, that the recessed channel is integrally formed on the central circular lid region and the outer annular lid region (Vallant pg. 3-4 and Fig. 1).
	However, Vallant fails to teach an olive, which is provided with an outer peripheral annular bead, for gripping engagement in the container opening and the radially outer annular wall defines the olive.
	Dafflon is in the same field of endeavor as the claimed invention and Vallant, which is a stopper. Dafflon teaches a stopper embodiment (as shown in Fig. 3) comprising: a circular concentric recessed channel (71), which has a radially outer annular wall and a radially inner annular wall, which are connected together by a base wall (72), that the recessed channel is integrally formed on a central circular lid region and an outer annular lid region, that the radially outer annular wall defines an olive, which is provided with an outer peripheral annular bead – for gripping engagement with a container opening (Dafflon pg. 2 Ln. 2-11 and annotated Fig. 3 below).

    PNG
    media_image1.png
    999
    1014
    media_image1.png
    Greyscale

	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radially outer annular wall of the stopper (of Vallant) to have a similar olive with an outer peripheral annular bead (as taught by Dafflon) to ensure an air-tight seal between the stopper and the container, and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  See MPEP §2144.04(IV)(B)
	Furthermore, Vallant fails to teach that the upper side of the annular lid region is provided with at least one upwardly projecting rib.
	Dafflon is in the same field of endeavor as the claimed invention and Vallant, which is a stopper. Dafflon teaches another stopper embodiment (as shown in Figs. 5-6) comprising an annular lid region provided with at least one upwardly projecting rib (9; Dafflon bottom of pg. 3 – pg. 4 Ln. 6).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the annular lid region (of Vallant) with a similar upwardly projecting rib (as taught by Dafflon) to provide a gripping structure on a top surface of the stopper.
Regarding claim 2, modified Vallant as above further teaches wherein the radially inner annular wall is extended beyond the base wall and defines the peripheral wall of a desiccant chamber (76; see annotated Dafflon Fig. 3 above).
Regarding claim 3, modified Vallant as above further teaches wherein a lower end region of the olive is bevelled linearly (see annotated Dafflon Fig. 3 above).
Regarding claim 7, modified Vallant as above further teaches wherein a spiral retaining device is integrally formed on the base wall of the recessed channel (see Vallant Fig. 1 or Dafflon Fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736